Title: To George Washington from Tobias Lear, 30 March 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] March 30th 1796.
          
          I have this moment received your kind & acceptable favor of the 27th instant; and at the same time a letter from the Secretary of War on the subject of the Arsenal. It contains but a few lines, informing me that he shall put the papers, which I transmitted last month, into the hands of the Attorney General, to enable him to draw the deeds, and that he will write me more particularly in a short time. No serious evil, I think, can arise from the thing’s not being executed on the first of April; for altho’ it is said in the papers, that the U.S. shall have possession on that day; yet it is expressed that the proprietors shall make deeds whenever the U.S. acquire it.
          I am happy to inform you that Maria is much better, and in a fair way to recover her usual state of health in a few days, when I shall take the liberty of carrying her to Mount Vernon to receive the benefit of the air, and change of place for a short time. She will be, with her brothers, there in the care of Mrs Skinner, who I am sure will pay every possible attention to her.
          Altho’, under present circumstances, I do not feel disposed to move about or mix much in society; yet I think it probable that I may, next week, go on to Phila. I have some business there which can be better done by me in person than by writing; and ’tho I have had sufficient firmness to bear up, with a considerable degree of composure, against my late afflicting calamity; yet, ’till

now, I was hardly sensible of the effect it has had upon me, and a change of place for a short time, together with a succession of active scenes, may be necessary to my health: I shall therefore, my dear Sir, postpone writing to you on the subject of business at present, expecting shortly to have the happiness of paying my respects to you in person.
          I feel for others more than for myself, and it would give me unspeakable satisfaction to be able to say anything that could give consolation to your dear & good Mrs Washington. But it is out of my power; and I know that her mind looks to that source from which alone we can draw comfort in times of affliction like these. I beg to be presented to her in terms of dutiful & affectionate remembrance, in which my dear little Maria joins me and sends the same for your acceptance. I am, and always shall be, with a heart too full to express my gratitude & affection, Your invariable & respectful friend
          
            Tobias Lear.
          
        